Citation Nr: 1515501	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  09-29 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent disabling for degenerative joint disease (DJD) of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent for DJD of the left knee.

3.  Entitlement to a separate rating for a slight instability of the right knee.

4.  Entitlement to a separate rating for a slight instability of the left knee.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) from August 8, 2007 to October 13, 2010. 


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, appears to have had active military service from March 1986 to March 1989. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for DJD of both knees and assigned 10 percent evaluations for each knee.  The Veteran appealed the initial disability ratings in this decision and the matters are now before the Board.  As discussed more thoroughly below, the Board determines that additional issues of entitlement to separate ratings for instability of the right and left knee are properly raised by the record; and thus, the Board shall address them below.  

The issue of special monthly compensation (SMC) benefits based on the need of regular aid and attendance has been raised by the record in several lay statements by the Veteran, including a December 2010 statement in support her claim and an April 2014 e-mail to her VA doctor, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

An implied claim for a TDIU has been raised by the record for the period from August 8, 2007 to October 13, 2010, and this issue is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's right knee disability has been manifest by flexion to no less than 60 degrees and extension that is less than 5 degrees, but has been characterized by mild instability.  Moreover, she has not exhibited symptoms of ankylosis, moderate impairment of the knee due to recurrent subluxation or lateral instability, symptomatic removal of the semilunar cartilage, malunion or nonunion of the tibia or the fibula, genu recurvatum, or dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion in her right knee. 

2.  The Veteran's left knee disability has been manifest by flexion to no less than 60 degrees and extension that is less than 5 degrees, but has been characterized by mild instability.  Moreover, she has not exhibited symptoms of ankylosis, moderate impairment of the knee due to recurrent subluxation or lateral instability, symptomatic removal of the semilunar cartilage, malunion or nonunion of the tibia or the fibula, genu recurvatum, or dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion in her left knee.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for DJD of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5260-5010 (2014).

2.  The criteria for an initial rating in excess of 10 percent for DJD of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, DC 5260-5010.

3.  The criteria for a disability rating of 10 percent, but no higher, for a slight right knee instability have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, DC 5257 (2014).

4.  The criteria for a disability rating of 10 percent, but no higher, for a slight left knee instability have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, DC 5257.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

The Veteran is seeking increased ratings for her service-connected DJD of the right knee and left knee. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following discussion addresses the Veteran's level of disability from the time she was granted service connection for both of her knees in June 2007.  See Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505.  

The present appeal involves disabilities of the musculoskeletal system.  The Veteran currently has a 10 percent disability rating under DC 5260-5010 (limitation of leg flexion or degenerative arthritis due to trauma) for each of her knees.  Hyphenated diagnostic codes are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  The additional DC, shown after the hyphen, represents the basis for the rating, while the primary DC indicates the underlying source of the disability.  In this case DC 5260 is used for rating the Veteran's limitation of motion of each knee, while DC 5010 relates to traumatic arthritis, the underlying source of the disabilities.

These disabilities can be rated under various diagnostic codes located in 38 C.F.R. § 4.71a.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

DC 5260 provides ratings based on limitation of flexion of the leg, where flexion limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint).  DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  

Since the beginning of the appeal period, the Veteran has endorsed severe and chronic pain, instability, giving way, swelling, and use of prescription pain medications on a daily basis to various VA staff and physicians, as well as to various U.S. elected officials.  These symptoms, in turn, have caused her to have extreme difficulty when standing, walking, or sitting, and have prevented her from performing daily tasks such as household chores, driving, exercising, and attending social functions.  Treatment records reflect complaints of falls due to her knees giving way, swelling, severe pain, and inability to ambulate without assistive devices.  To the extent that sensations such pain, giving way, and swelling, as well as limited ambulation and frequent falls, are capable of lay observation, the Board finds the Veteran's complaints to be both competent and probative in evaluating the current level of knee symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  

An August 2008 private physical rehabilitation progress note showed that the Veteran had bilateral knee osteoarthritis.  Moreover, numerous VA and private treatment records showed that her medical history included approximately 12 surgeries performed on each of her knees, that she underwent various pain management and physical therapy regiments which have not alleviated her pain symptoms, that she utilizes assistive devices such as leg braces, a motorized scooter, and a wheelchair, and that she has suffered additional injuries associated with falling due to her knees.  

Of additional great probative value are the findings of VA examiners in August 2007, April 2010, and May 2011.  Upon examination in August 2007, the Veteran reported symptoms of giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion in both knees, several episodes of dislocation or subluxation per week, and repeated effusions; however, she did not demonstrate episodes of knee locking or knee deformity.  The examiner found that the right knee exhibited market crepitus, guarding and pain with movement, and moderate tenderness to palpation.  The examiner determined that the left knee had mild crepitus, mild tenderness to palpation of posterior and around the patella, moderate painful movement, and moderate guarding of movement.  However, the examiner indicated that there was no instability, mass behind the knees, clicks or snaps, patellar, meniscal, tendon, bursae abnormalities, or joint ankyloses in either knee.  There was grinding in the right knee, and crepitation in both knees.  Range of motion testing indicated flexion of 0 to 120 degrees on the right and 0 to 115 degrees on the left, extension of 0 degrees on the right and left, normal resisted isometric movement, and objective evidence of pain.  After three repetitions, the Veteran still had pain but there were no additional limitations of range of motion for either knee. 

In a September 2007 statement, the Veteran challenged some of the procedures and findings used during the August 2007 VA examination.  In particular, she took issue with the fact that another MRI was not performed for her left knee.  The Board notes that the examiner utilized x-rays from several months prior to the examination which showed symptoms of mild degenerative joint disease in both knees and a small Baker's cyst in the right knee.  

In April 2010, the Veteran was afforded a VA examination for her low back disorder which included testing, measurement, and discussion of her knees.  This VA examiner noted that the Veteran used a cane, a walker, a power scooter, and a wheelchair as assistive devices, that she was unable to walk more than a few yards, and that her ambulation limitations were due to her knees and lower back.  During an examination of her motor skills, the Veteran had active movement against full resistance for bilateral knee flexion and extension.  Moreover, her bilateral knee jerk reflexes were normal.  The examiner noted the Veteran's falls due to her knees giving out and causing injury and pain to her back. 

The Veteran was afforded a VA examination in May 2011 in regards to her claim for a TDIU during which the examiner noted the Veteran's use of pain medication for her knee and back pain.  The Veteran reported that she had 12 surgeries on each knee and a history of physical therapy, aquatic therapy, use of transcutaneous electrical nerve stimulation (TENS) unit, "gel shots," kinesiotherapy, and pain management and biofeedback.  Review of the Veteran's musculoskeletal system indicated pain, stiffness, limited motion, instability, and swelling.  Upon examination, the Veteran had surgical scars and tenderness to palpation in both knees, but no prosthesis, joint ankylosis, or evidence of inflammatory arthritis.  Her range of motion testing revealed flexion of 0 to 95 degrees in the right knee and 0 to 85 degrees in the left knee, extension of 0 degrees bilaterally, objective evidence of pain on active motion bilaterally, and pain after three repetitions; however, she did not experience additional limitation of motion after three repetitions.  Her knee jerk reflexes were normal and her motor testing revealed active movement against full resistance for flexion and extension for both knees.  Ultimately, this examiner diagnosed her with bilateral knee post-traumatic arthritis.  

The Board notes that the claims file contains several VA medical records which contain range of motion measurements, however, all of these measurements are greater than 60 degrees for flexion bilaterally and less than 5 degrees for extension bilaterally.  

Based on the foregoing, the Board finds that the Veteran's service-connected DJD for the right and left knee disabilities have been not more than 10 percent disabling at any time during the period on appeal pursuant to DC 5260.  The Veteran's bilateral knee symptoms have been productive of pain on flexion, with range of motion functionally limited to no less than 60 degrees, to include when considering such factors as pain, weakness, excess fatigability, and incoordination, as well as the effects of repeated use and flare-ups.  Therefore, the Board finds that the Veteran's DJD of the right knee and DJD of the left knee continue to warrant 10 percent ratings under DC 5260 for the entire time on appeal. 

The Board has also specifically considered whether separate evaluations are warranted for arthritis, limitation of extension, or instability.  Assigning a separate rating under DC 5010 (which incorporates DC 5003) for traumatic arthritis and DC 5260 would constitute pyramiding, as these diagnostic codes overlap with respect to limitation of motion, including limitation of motion caused by pain.  38 C.F.R. § 4.14, Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Furthermore, the rating criteria under DC 5003 specifically directs that degenerative arthritis be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, here, DC 5260 and 5261 for limitation and extension of the knee.  See 38 C.F.R. § 4.71a.  Here, the Veteran is currently in receipt of a 10 percent rating under DC 5260 for limitation of flexion of her knees; thus, DC 5010 would not allow for a higher rating than the 10 percent disability rating currently assigned under DC 5260.  

Moreover, while VA General Counsel has interpreted that separate ratings may be assigned under DC 5260 and 5261 for disability of the same joint where there is both compensable limitation of flexion and extension, the Board notes that the evidence of record does not show extension of 5 degrees or greater' thus, a separate rating for limitation of extension is not warranted in this case.  See VAOPGCPREC 9-2004.

Likewise, in addition to amounting to pyramiding, DC 5256 is inapplicable in this case because the medical and lay evidence of record does not show that the Veteran has ankylosis in her knees.  Moreover, there is no indication in the claims file that the Veteran is symptomatic due to semilunar cartilage removal (DC 5259), or that dislocated semilunar cartilage in either knee was causing frequent episodes of locking, pain, and effusion in the joint (DC 5258).  The Board acknowledges that the claims file contains several instances where effusion was noted as a symptom of the knees; however, there was no indication that effusion was due to dislocation of the semilunar cartilage.  Additionally, DC 5262 does not apply in the Veteran's case as the evidence does not demonstrate impairment of the tibia or fibula, specifically malunion or nonunion.  Likewise, range of motion testing on several occasions revealed full extension to 0 degrees and did not indicate the presence of any objective hyperextension.  As the evidence in the record does not reflect that the Veteran has genu recurvatum, DC 5263 does not apply to her case.  

 The Board finds, however, that the disability picture warrants separate ratings for slight impairment of her knees due to lateral instability.  Specifically, separate ratings for DC 5260 and 5257 would not amount to pyramiding in this case.  See VAOPGCPREC 23-97, 9-98.  Here, the evidence of record reflects that DJD in both knees has been manifested with recurrent lateral instability, including giving way that leads to the Veteran frequently falling, which more nearly approximates slight instability.  While the August 2007 VA examiner determined that the Veteran did not exhibit instability in her knees, the Board acknowledges the Veteran's long history of falls and complaints of her knee giving way to determine that its conclusion is better supported by the evidence of record.  Thus, the Board finds that the Veteran is entitled separate ratings for slight instability of the right and left knees, and that such symptoms warrant 10 percent disability ratings for each knee under DC 5257.  See 38 C.F.R. § 4.71a.  Nonetheless, the Board finds that a higher rating of 20 percent for either knee is not warranted as there is no evidence in the record indicating that the Veteran experiences recurrent subluxation or lateral instability which could be characterized as moderate.  

Accordingly, the Board concludes that the Veteran's DJD of the right knee and DJD of the left knee have been 10 percent disabling, and no more, throughout the entire rating period on appeal under DC 5260.  Moreover, the Board concludes that the Veteran's slight instability of the right knee and slight instability of the left knee have been 10 percent disabling, and no more, under DC 5257 for the entire rating period on appeal. 

Extraschedular Consideration

The Board has also considered whether referral for one or more extraschedular ratings is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected disabilities above reasonably describe and assess her disability level and symptomatology.  The criteria rate her bilateral knee disability on the basis of limitation of motion, to include as due to pain, weakness, effusion, locking, stability, and impairment; thus, the demonstrated manifestations - namely limitation of motion, loss of motion due to pain, and instability- are contemplated by the provisions of the rating schedule and the VA examiners specifically addressed the DeLuca factors during the examinations and the impact the Veteran's symptoms have on her employment. 

The Board notes that the Veteran has contended in several statements in the record that she is unable to drive or operate a vehicle due to symptoms associated with her knees and other service-connected disabilities, namely, pain, limited ambulation, and use of pain medication.  In fact, the claims file indicates that the Veteran's driving privileges had been revoked due to these symptoms.  While the Board acknowledges that an inability to drive is not contemplated by the rating criteria found in 38 C.F.R. § 4.71a for her knee disabilities, the Board notes that it is referring a claim for SMC benefits based on the need of regular aid and attendance, which would reasonably address her inability to operate a vehicle, to be adjudicated by the AOJ.

For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's DJD of the right and left knee, and referral for consideration of an extra-schedular evaluation is not warranted.  

Therefore, as the preponderance of the evidence is against ratings in excess of 10 percent for DJD of the right knee and left knee under DC 5260, the benefit of the doubt doctrine does not apply, and the Veteran's claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  However, after applying the benefit of the doubt doctrine, separate increased ratings for a slight instability of the right knee and a slight instability of the left knee at 10 percent disabling under DC 5257 must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in August 2007, prior to the initial adjudication of the claims of entitlement to service connection for DJD of the right and left knees.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Moreover, as it pertains to the claims for a higher initial rating, where, as here, service connection has been granted and the initial compensable ratings have been assigned, the claims of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  However, the Board notes that the Veteran was provided with a notice letter in November 2010 which apprised her of what information was required to substantiate a claim for an increased rating of a service-connected disability, even though such notice was not required.  

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service records, Social Security Administration (SSA) records, as well as records of private and VA treatment.  The duty to assist was further satisfied by VA examinations in August 2007, April 2010, and May 2011, during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examinations that are consistent with the record.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (207).  The Veteran has specifically questioned the August 2007 VA examination in a September 2007 statement, taking issue with some of the examiner's findings and her decision not to order additional MRIs.  However, the Board finds that this examination was adequate because the examiner reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of her claims and no further notice or assistance is required.


ORDER

Entitlement to an initial rating in excess of 10 percent disabling for DJD of the right knee is denied.

Entitlement to an initial rating in excess of 10 percent for DJD of the left knee is denied.

A separate rating of 10 percent, but no higher, for a slight instability of the right knee under DC 5257 is granted, subject to the controlling regulations governing the payment of VA monetary benefits.

A separate rating of 10 percent, but no higher, for a slight instability of the left knee under DC 5257 is granted, subject to the controlling regulations governing the payment of VA monetary benefits.


REMAND

In an August 2007 statement to a U.S. Senator, the Veteran contended that she was 100 percent disabled and that severe, non-stop pain and depression have prevented her from working.  The Board acknowledges that it must review all issues which are reasonably raised from a liberal reading of the Veteran's substantive appeal.  See Rivers v. Gober, 10 Vet. App. 469, 471 (1997) (citing Myers v. Derwinski, 1 Vet. App. 127, 129 (1991)).  Moreover, the record indicates that the Veteran has not been employed since 2006, and that she started receiving Social Security Disability benefits in 2007.  Thus, the Board concludes that an inferred claim for TDIU has been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) by the August 2007 statement.  

The Board acknowledges that the Veteran was granted a TDIU effective October 13, 2010, the date that she filed a formal application for a TDIU.  Moreover, the Board notes that the claims file does not contain evidence prior to August 2007 which could reasonably be interpreted as raising an informal TDIU claim.  In August 2007, the Veteran's combined rating for her service-connected disabilities was 60 percent due to her bilateral knee and depressive disorder disabilities; thus, she meets the rating criteria consideration of a TDIU on a schedular basis.  A TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent her from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify her.  38 C.F.R. § 4.16 (2014).  In this case, the issue of entitlement to a TDIU from August 8, 2007 to October 13, 2010 has not been developed nor considered by the RO in the first instance.  

Moreover, a remand is required to determine the impact of the Veteran's service-connected disabilities on her employment.  The Court of Appeals for Veterans Claims (Court) has held that such a retrospective opinion may be requested in certain circumstances and the Board finds that this is one such situation.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008).  Therefore, the Board remands the entitlement to a TDIU from August 8, 2007 to October 13, 2010 to the RO for development and adjudication.  

Accordingly, this matter is REMANDED for the following action:

1.  Notify the Veteran concerning the requirements for a claim of entitlement to a TDIU under 38 U.S.C.A. § 4.16 for the period from August 8, 2007 to October 13, 2010.  

2.  Schedule the Veteran for an examination with an appropriate examiner to determine the impact of her service-connected disabilities on her employability during the time period from August 8, 2007 to October 13, 2010.  The claims file should be provided to the examiner for review.  The examiner should obtain a complete occupational history from the Veteran, if possible.  Based on a review of the claims file, including the SSA records and the results of the Veteran's physical examinations, the examiner should describe the functional impact of service-connected disabilities on the Veteran's ability to secure or following substantially gainful employment during the applicable time period.  A complete rationale should be provided for any opinions expressed. 

3.  After completing all indicated developments above and any other development deemed necessary, the RO should review and adjudicate the issue of entitlement to a TDIU from August 8, 2007 to October 13, 2010.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and her representative, if she is represented, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


